DETAILED ACTION
This communication is a first office action on the merits. Claims 1-12, as originally filed are currently pending and have been considered below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im (US 6,854,939).
Regarding claim 1, Im discloses an apparatus comprising:
a bracket (17’) being mountable to a cargo trailer;
a rod (18) being rotatably coupled to said bracket, said rod having a slot (20) therein wherein said slot is configured to have a cargo strap extended therethrough, said rod being rotatable in a first direction wherein said rod is configured to wrap the cargo strap around said rod for tightening the cargo strap over cargo, said rod being rotatable in a second direction wherein said rod is configured to unwrap the cargo strap from said rod for loosening the cargo strap on the cargo (Fig. 5 as shown);

a pole (10) having a squared end (12) being insertable into a respective one of said apertures thereby inhibiting said pole from rotating in said respective aperture wherein said rod is configured to inhibit a user from being injured from said pole rotating when the user is tightening the cargo strap, said pole being oriented perpendicular to said rod when said pole is inserted into said respective aperture wherein said pole is configured to facilitate a mechanical advantage for the user to tighten the cargo strap (Fig. 7 as shown).

Regarding claim 2, Im further discloses wherein said bracket has a central member extending between a pair of outward members, each of said outward members having a distal end with respect to said central member, each of said outward members having an inwardly facing surface and an outwardly facing surface, said inwardly facing surface of each of said outward members facing toward each other (Fig. 7 as shown).

Regarding claim 3, Im further discloses wherein each of said outward members has a hole extending through said inwardly facing surface and said outwardly facing surface, said hole in each of said outward members being positioned adjacent to said distal end of said outward member through which said hole extends (Fig. 7 as shown).



Regarding claim 11, Im further discloses wherein said pole has an outer surface, said outer surface of said pole having a squared portion being positioned adjacent to said squared end, said squared portion having a plurality of intersecting sides such that said squared portion has a rectilinear shape that conforms to said respective aperture (Fig. 7 as shown; Column 2, lines 19-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Im.
Regarding claims 4 and 5, Im further discloses for wherein said central member has a front surface and a back surface (Fig. 7 as shown) but fails to disclose wherein said front surface having a first channel extending toward said back surface, said first channel extending between each of said outward members, said first channel having a bounding surface, said bounding surface having a pair of sides that intersect at an angle such that said first channel has a triangular shape and wherein said back surface has a second channel extending toward said back surface, said second channel extending between each of said outward members, said second channel having a bounding surface, said bounding surface of said second channel having a pair of sides that intersect at an angle such that said second channel has a triangular shape. It would have been an obvious matter of design choice to include the channels since applicant has not disclosed that the channels solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with flat surfaces of Im.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Im as applied to claim 6 above, and further in view of Loudamy (US 2004/0173707).
Regarding claim 7, Im further discloses a gear (24) being coupled to said rod, said gear is positioned on said second end of said rod having said gear being spaced from said outwardly facing surface of a respective one of said outward members, said gear having an outer surface comprising a plurality of teeth, said teeth rotating about an axis extending through said first end and said second end of said rod when said rod is rotated (Fig. 7 as shown). Im does not explicitly show each of said teeth being sloped toward said second direction of rotation of said rod.
Loudamy teaches an apparatus wherein teeth (19) are sloped toward a rotation direction of a rod (15).
From this teaching of Loudamy, it would have been obvious to one of ordinary skill in the art at the time of the invention to have sloped teeth to allow for ratcheting tightening of a strap.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Im and Loudamy as applied to claim 7 above, and further in view of Lopez (US 2018/0281661).
Regarding claim 8, Im further discloses a lock (Fig. 7 shows a pivotable pawl) being movably coupled to said bracket at a point located adjacent to said primary end, but does not explicitly show said pivoting nor said lock having a primary end, a secondary end and a lobe positioned between said primary end and said secondary end, said lobe being directed toward said gear, said lobe engaging respective teeth on said gear.

From this teaching of Loudamy, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a lock to provide easy ratcheting tightening of a strap wherein tension can be applied to the strap with out accidental loosening of the tension.
The combination of Im and Loudamy fail to disclose said lock being biased to engage said gear.
Lopez teaches wherein a pawl (85) is biased (Paragraph 28, lines 12-13).
From this teaching of Lopez, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a spring to keep the pawl engaged with the gear when the tension is low such that the apparatus is always prepared for use.

Regarding claim 9, the combination device of Im and Loudamy further disclose wherein said lobe slides over said teeth when the rod is rotated in said first direction thereby said rod to freely rotate in said first direction, said lobe engaging said teeth when said rod is rotated in said second direction thereby inhibiting said rod from rotating in said second direction, said lock being urgeable to disengage said gear thereby facilitating said rod to rotate in said second direction (Fig. 2B as shown).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Im as applied to claim 6 above.
Regarding claim 10, Im further discloses wherein said nut has a first end and an outside surface, each of said apertures having a bounding surface, said bounding surface of each of said .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Im further in view of Loudamy, Lopez.
Regarding claim 12, Im discloses an apparatus comprising:
a bracket (17’) being mountable to a cargo trailer, said bracket having a central member extending between a pair of outward members, each of said outward members having a distal end with respect to said central member, each of said outward members having an inwardly facing surface and an outwardly facing surface, said inwardly facing surface of each of said outward members facing toward each other (Fig. 7 as shown), each of said outward members having a hole extending through said inwardly facing surface and said outwardly facing surface, said hole in each of said outward members being positioned adjacent to said distal end of said outward member through which said hole extends (Fig. 7 as shown), said central member having a front surface and a back surface (Fig. 7 as shown);

a gear (24) being coupled to said rod, said gear being positioned on said second end of said rod having said gear being spaced from said outwardly facing surface of a respective one of said outward members, said gear having an outer surface comprising a plurality of teeth, said teeth rotating about an axis extending through said first end and said second end of said rod when said rod is rotated (Fig. 7 as shown).
a lock (Fig. 7 shows a pivotable pawl) being movably coupled to said bracket, said lock being pivotally coupled to said outwardly facing surface of a respective one of said outward members at a point located adjacent to said primary end;
a nut (16) being coupled to said rod, said nut having a plurality of apertures (15) extending therethrough, each of said apertures having a rectilinear profile (Fig. 7 as shown), said nut having a first end and an outside surface (Fig. 7 as shown), each of said apertures having a bounding surface, said bounding surface of each of said apertures 
a pole (10) having a squared end (12) being insertable into a respective one of said apertures thereby inhibiting said pole from rotating in said respective aperture wherein said rod is configured to inhibit a user from being injured from said pole rotating when the user is tightening the cargo strap, said pole being oriented perpendicular to said rod when said pole is inserted into said respective aperture wherein said pole is configured to facilitate a mechanical advantage for the user to tighten the cargo strap, said pole having an outer surface, said outer surface of said pole having a squared portion being positioned adjacent to said squared end, said squared portion having a plurality of intersecting sides such that said squared portion has a rectilinear shape that conforms to said respective aperture (Fig. 7 as shown; Column 2, lines 19-23).
Im fails to disclose said front surface having a first channel extending toward said back surface, said first channel extending between each of said outward members, said first channel having a bounding surface, said bounding surface having a pair of sides that intersect at an angle such that said first channel has a triangular shape, said back surface having a second channel extending toward said back surface, said second channel extending between each of said outward members, said second channel having a bounding surface, said bounding surface of said second channel having a pair of sides that intersect at an angle such that said second channel has a triangular shape. It would have been an obvious matter of design choice to include the channels since applicant has not disclosed that the channels solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with flat surfaces of Im.

Loudamy teaches an apparatus wherein teeth (19) are sloped toward a rotation direction of a rod (15).
From this teaching of Loudamy, it would have been obvious to one of ordinary skill in the art at the time of the invention to have sloped teeth to allow for ratcheting tightening of a strap.
The combination of Im and Loudamy fails to disclose said lock having a primary end, a secondary end and a lobe positioned between said primary end and said secondary end, said lobe being directed toward said gear, said lobe engaging respective teeth on said gear, said lock being biased to engage said gear, said lobe sliding over said teeth when the rod is rotated in said first direction thereby said rod to freely rotate in said first direction, said lobe engaging said teeth when said rod is rotated in said second direction thereby inhibiting said rod from rotating in said second direction, said lock being urgeable to disengage said gear thereby facilitating said rod to rotate in said second direction.
Loudamy teaches a lock (21) movably coupled to a bracket wherein a lobe directed towards said gear and engaging respective teeth on said gear (Fig. 2B as shown).
From this teaching of Loudamy, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a lock to provide easy ratcheting tightening of a strap wherein tension can be applied to the strap with out accidental loosening of the tension.
The combination of Im and Loudamy fail to disclose said lock being biased to engage said gear.
Lopez teaches wherein a pawl (85) is biased (Paragraph 28, lines 12-13).

The combination device of Im and Loudamy further disclose wherein said lobe slides over said teeth when the rod is rotated in said first direction thereby said rod to freely rotate in said first direction, said lobe engaging said teeth when said rod is rotated in said second direction thereby inhibiting said rod from rotating in said second direction, said lock being urgeable to disengage said gear thereby facilitating said rod to rotate in said second direction (Fig. 2B as shown).
Im fails to disclose said outside surface having a plurality of intersecting sides such that said nut has an octagonal cross section taken along a line extending through said first end and said second end of said rod, each of said apertures extending through a respective pair of said intersecting sides of said outside surface. It would have been an obvious matter of design choice to include the octagonal cross section since applicant has not disclosed that the shape solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the round shape of Im.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677